 Case: 1:18-cv-04882 Document #: 105 Filed: 08/03/20 Page 1 of 1 PageID #:967

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

DeAndre Crawford
                               Plaintiff,
v.                                                   Case No.: 1:18−cv−04882
                                                     Honorable Mary M. Rowland
Charles Best, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 3, 2020:


         MINUTE entry before the Honorable Mary M. Rowland: The court has reviewed
the joint status report and stipulated motion to extend discovery schedule. Parties'
stipulated motion to extend discovery deadlines by 90 days is granted. Discovery
deadlines are modified as follows: Fact Discovery to close December 14, 2020; Plaintiff's
Expert Disclosures due December 29, 2020; Defendants' Expert Disclosures due January
28, 2021; Plaintiff's Rebuttal Expert Disclosures due February 25, 2021; Expert Discovery
to close and Deadline for Completing Expert Depositions March 16, 2021. Parties shall
file a joint status report on 12/18/20. In the status report, parties shall update the Court on
the status of the case and also report whether a settlement conference would be productive
or propose a reasonable summary judgment briefing schedule. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
